DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
Claim Objections
Claims 1 is objected to because of the following informalities:  Claim 1 does not comply with the requirements of 37 CFR 1.121(c) because it is identified as (Original). However, since it contains amendments in the claim text, it should be identified as (Currently Amended). Appropriate correction is required. 
Response to Arguments
Applicant's arguments filed February 9. 2022 have been fully considered but they are not persuasive. It is noted that applicant has submitted substantially the same arguments previously presented. The rejection has been updated to reflect the amendments to the claims, however, applicant’s arguments are not persuasive. 
In response to applicant’s argument that Eggleston does not disclose all of the limitations claimed and does not disclose all of the limitations arranged or combined in the same way as recited in the claim since it is the haptics 104, 106 of Eggleston that engage with an inner periphery of an eye, as addressed in the previous rejection, it is noted that this limitation is a functional limitation. Therefore, so long as the platform (indicated as annulus 102) is capable of engaging the inner periphery of an eye, the prior art meets the limitations. Therefore, the arbitrary device can be placed in such a way that it engages and directly contacts 
In response to applicant’s argument that the Office has correlated the threaded outer peripheral edge 116 of Eggleston with both the claimed ‘outer periphery’ and the claimed ‘retention mechanism disposed on the outer periphery’ and it is improper to rely on the same structure for disclosing two separate claim elements, as stated previously, the claim recites that the retention mechanism is disposed ON the outer periphery, which was identified as merely the thread on the outer periphery, wherein the outer periphery is the lateral surface with which the thread is disposed upon. Therefore, although the structures are connected, the rejection does not rely on the ‘same’ structure to meet two separate claim elements. The outer periphery can either be interpreted as the lateral surfaces between the raised edges or the entire surface with which the threads are a part of the outer periphery and disposed thereon. Therefore, applicant’s arguments are not persuasive. 
In response to applicant’s argument that the interpretation of “retention mechanism” is not in a manner consistent with how a person of ordinary skill in the art at the time of the invention would have interpreted the term “retention mechanism”, the words of a claim must be given their ‘plain meaning’ and it is improper to import claim limitations from the specification unless such meaning is inconsistent with the specification (MPEP 211.01). 
In response to applicant’s argument that the grooves 112 are part of the wall 108 and not part of the inner periphery and therefore the lens member is not configured to be disposed in the inner zone of the platform to be secured to the platform at the location, as annotated below, the inner periphery is interpreted to be the innermost edges of the inside surface of the platform, whereas the outer periphery is interpreted to be the remaining surfaces of the platform, encompassing the recessed surfaces identified below and the outer surfaces to engage with the  inner surfaces of the eye (see image below). Therefore, the optic extends to a location between the inner periphery and the outer periphery of the platform and applicant’s arguments are not persuasive. 

    PNG
    media_image1.png
    1188
    1360
    media_image1.png
    Greyscale

In response to applicant’s argument with respect to claims 2, 8, 11, 12, 17, 22  that the term “at least one slot” has not been interpreted in a manner consistent with a person of ordinary skill in the art at the time of the invention because there is only a single groove 112 that winds its way around the periphery between the anterior and posterior sides, it is the examiners position that since the prior art uses a plural term of “grooves” (c:7, L:59), that each turn of the windings of 112 along the inside of the platform can be interpreted a separate ‘groove’ or ‘slot’ that are each connected together to wind its way around. The claim does not preclude the slots from being connected to one another. Therefore, applicant’s argument is not persuasive. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, since claim 9 only requires a second optic and Eggleston discloses the system can contain a separate replacement optic, the prior art meets the claims and applicant’s arguments are not persuasive. 
In response to applicant’s argument with respect to claim 18 that the openings 103 of Eggleston are not anatomy indicia as the term would be understood by a person of ordinary skill in view of the applicant’s specification, the limitation “anatomy indicia” is correlated with the intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Since the anatomy indicia is, as argued by applicant, configured to align the platform to ocular anatomy, and the openings 103 are visible to a user, an user can use the openings on the anterior face of the device to align the platform with an arbitrary ocular structure when inserted into the ocular anatomy and thus openings can meet the limitations of an “anatomy indicia” on the device. Therefore, applicant’s argument is not persuasive. 
In response to applicant’s argument with respect to claims 19 and 20 that the openings 118 of Eggleston are not optic indicia as the term would be understood by a person of ordinary skill in the art, the limitation “optic indicia” is correlated with the intended use of the claimed difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Since the optic indicia is, as argued by applicant, configured to align the platform to ocular anatomy, and the openings 118 are visible to an user, an user is capable of using the openings to rotationally rotate the optic within the eye, and thereby align an asymmetric power profile of the optic to the anatomy whether the prior art explicitly discloses it or not, the prior art meets the limitations and applicant’s arguments are not persuasive. 
In response to applicant’s argument with respect to claim 21 that Eggleston does not disclose the outer periphery of the annulus 102 being configured to provide 360 degree contact with the anatomy, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, since the platform is made of a surface which would have surface friction and it is a rounded shape, it would provide 360 degree contact with the anatomy and would also be able to reduce cell migration between the platform and the anatomy. Furthermore, although the rejection cites figures 12 and 12A and applicant argues that haptics would prevent 360 degree contact with the anatomy, the device can be placed in any arbitrary anatomy, such as a location in which the entire device is embedded in tissue, wherein the outer periphery of the platform would provide 360 degree contact with the anatomy and minimize or eliminate cell migration between the platform and 
In response to applicant’s argument with respect to claim 23 that there is nothing in Eggleston disclosing that the openings 103 are configured to receive an instrument for rotationally positioning the annulus 102 in the eye, this limitation is a functional limitation. As long as the prior art meets the structural limitations of the claim (aperture) and is capable of performing the recited functions “configured to receive an instrument for rotationally positioning the platform in the eye” the prior art meets the limitations. Therefore, since the opening 103 can receive an instrument for proper positioning, which can include rotationally moving the entire device within the eye, the prior art meets the limitations and applicant’s argument is not persuasive.  
In response to applicant’s argument with respect to claim 26 that the rejection is improperly based on multiple embodiments disclosed in Eggleston, C:4, L:60-65 was cited to show that the devices of Eggleston would be capable of meeting the intended use limitations. Even without citing the other embodiment of Eggleston, it is the examiners position that the disclosure, as a whole, supports that the embodiment in figures 11A-12 would be configured to be supported in a sulcus of an eye. Therefore, applicant’s argument is not persuasive.  
In response to applicant’s argument with respect to claims 3-6 that the rejection fails to provide any reasoning with a rational underpinning to support the modification of the Eggleston reference in view of the Tran reference and that the rejection relies on circular reasoning, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since the references teaches it was known to use various materials for the different components of the system, obviousness is established by knowledge generally available to one of ordinary skill in the art, since it has been held that selecting a known material on the basis of its suitability for the intended use is being within the level of ordinary skill in the art. (In re Leshin) 
Applicant further argues that the combined teachings of Eggleston and Tran would render Eggleston unsuitable for its intended use since the teachings of Tran would modify Eggleston such that the lens member of Eggleston would no longer be rotationally engaged with the annulus of Eggleston and that Eggleston’s haptics modified by Tran’s haptics would no longer allow the Eggleston device to engage the capsular bag of the eye in the intended manner, the rejection merely relies on Tran to teach the material properties of the platform and the optic and does not further modify Eggleston’s haptics. Therefore, applicant’s arguments are not persuasive. 
In response to applicant’s arguments with respect to claim 7 that the rejection fails to provide any reasoning with a rational underpinning to support the modification of Eggleston in view of the Tran in view of Kahook and that the rejection relies on circular reasoning, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Therefore, in this case Kahook teaches the claimed limitations in order to allow only focused light into the eye to increase depth and focus and applicant’s argument is not persuasive. Applicant further argues that the combined teachings of Eggleston, Tran, and Kahook would render Eggleston unsuitable for its intended use because the modification of the references would modify Eggleston such that the lens member of Eggleston would no longer be rotationally engaged with the annulus of Eggleston and that Eggleston’s haptics modified by Tran’s and Kahook’s haptics would no longer allow the Eggleston device to engage the capsular bag of the eye in the intended manner,  the rejection merely relies on Kahook to teach the material properties of the platform and the optic and does not further modify Eggleston’s haptics. Therefore, applicant’s arguments are not persuasive. 
In response to applicant’s arguments with respect to claims 13 and 16 that the rejection fails to provide any reasoning with a rational underpinning to support the modification of the Eggleston reference in view of the Rosen reference and that the rejection relies on circular reasoning, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since 
In response to applicant’s argument with respect to claim 14 that Eggleston merely discloses that the lens member 114 can be upgraded or replaced and thus the office fails to provide any reasoning with a rational underpinning to support the modification of the Eggleston reference in view of the Kahook reference and uses circular reasoning, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since Kahook teaches an optic that allows only focused light into the eye to increase depth of focus. The teaching is found in the Kahook reference, and applicant’s argument is not persuasive. 

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites “the slots” in line 1 of the claim. Since applicant argues that “the slots” does not only refer to the “two or more slots” recited in claim 8 and instead refers to all the various slot, it is still suggested the limitation be amended to provide proper antecedent basis. For example, the claim should recite “…the two or more slots enclosed at radially outward portions by the outer surface and the one or more slots positioned at an anterior location relative to another slot provide for displacement and fixation…” in order to clearly refer to all the various slots mentioned in claim 8 and avoid an indefinite rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-12, 15, and 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggleston et al (US 5800533).

Regarding claim 2, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprises an annular member (ring 102) having an outer surface, an anterior surface, a posterior surface and at least one slot (112) enclosed at a radially outward position thereof by the outer surface and one at least one side by the anterior surface and/or the posterior surface (Figure 12).
Regarding claim 8, Eggleston discloses all of the limitations set forth in claim 2, wherein the platform comprises two or more slots (grooves 112, figure 12) enclosed at radially outward portions by the outer surface (figure 12), one or more slots positioned at an anterior location relative to another slot, each slot corresponding to a change in power of the eye by moving the optic from one of the slots to another of the slots (C:7, L:60-67; rotation along slots 112 moves 
Regarding claim 9, Eggleston discloses all of the limitations set forth in claim 8, where in the optic comprises a first optic and a second optic; wherein the first optic occupies a different slot of the two or more slots than the second optic (C:8, L:5-6; lens member can be replaced with a second lens member with a different dioptric power, second lens member can be screwed into slots on one side when placed within the platform and the first lens member can be screwed into lower slots when placed into the platform, such that they occupy different slots).
Regarding claim 10, Eggleston discloses all of the limitations set forth in claim 9, where at least one of the first optic and the second optic are moveable transverse to the optical axes thereof after being engaged with the platform to adjust the power of the multi-piece IOL within the eye (C:7, L:60-67; rotation along slots 112 moves lens member forward or backward within platform to adjust the corrective power of the implant).
Regarding claim 11, Eggleston discloses all of the limitations set forth in claim 8, wherein Eggleston further teaches that wherein one slot can be used for initial vision correction and another slot can be used for an adjustment procedure (C:7, L:55-65, a thread of the lens 114 can be initially placed in one slot for initial vision correction and then an instrument can be placed in opening 118 to allow rotation of the thread lens member forward or backward into another slot for an adjustment procedure. It is noted that this is a functional limitation, and as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations). 
Regarding claim 12, Eggleston discloses all of the limitations set forth in claim 8, wherein a mid-position slot is designated for initial placement of the optic and anterior and posterior slots are designated for adjustment placement to correct errors by effectively increase or decreasing the power of the eye compared to the power when the optic placed in the mid-
Regarding claim 15, Eggleston discloses all of the limitations set forth in claim 11, further comprising a second optic configured to correct power errors (C:8, L: 5-6, second lens with a different dioptric power to correct power errors).
Regarding claim 17, Eggleston discloses all of the limitations set forth in claim 8, wherein the two or more slots provide for displacement and fixation of the optic to control lens positioning within an eye to reduce one or more of tilt aberration, decentration aberration and pseudophakic power estimation error (the slots provide for displacement of the lens within the platform to fix power estimation errors, C:8, L:1-6). 
Regarding claim 18, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprises anatomy indicia (103) on an anterior surface thereof, the anatomy indicia configured to align the platform to ocular anatomy (C:7, L:42-45, openings 103 are visible to the user to indicate and allow for proper positioning when surgically inserted. The opening 103 can indicate the anterior face of the device to a surgeon and would be configured to be aligned with an arbitrary ocular structure when inserted into the ocular anatomy). 

Regarding claim 20, Eggleston discloses all of the limitations set forth in claim 1, wherein the optic indicia is a first optic indicia (103), the platform further comprising a second optic indicia (103, figure 12, multiple openings), the first optic indicia configured to be rotationally align to the second optic indicia to cause the optic to be rotationally positioned within the eye to align an asymmetric power profile of the optic to the anatomy (C:7, L:60-67, each opening results in a predetermined dioptric power).
Regarding claim 21, Eggleston discloses all of the limitations set forth in claim 1, wherein the outer periphery of the platform provides 360 degree contact with the anatomy to which the platform is coupled to reduce, minimize or eliminate cell migration between the platform and the anatomy (Figure 12 and 12A).
Regarding claim 22, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprises three slots aligned in an anterior-posterior direction (Figure 12, 112 includes at least 3 slots extending in an anterior-posterior direction, figure 11B) 
Regarding claim 23, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprises an aperture (103) disposed on the anterior surface configured to receive an instrument for rotationally positioning the platform in the eye (C:7, L:42-43).

Regarding claim 25, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprises one or more haptics (104, 106) disposed at the outer periphery (figure 11A)
Regarding claim 26, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform is configured to be supported in a sulcus of an eye (C:4, L:60-65). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston et al (US 5800533), as applied to claim 1 above, and further in view of Tran (US 20060069432).
Regarding claim 3-6, Eggleston discloses all of the limitations set forth in claim 1, wherein Eggleston discloses the materials of the annulus and lens could be made from various materials, including various filters, polarizing, infrared, blue light of photochromic filters or lenses (C:7, L:20-34), but does not specifically disclose the platform and the optic comprise different transmittance characteristics, wherein the platform is opaque and prevents transmission of substantially all incident light. Tran discloses a multipart intraocular lens system, having an optic portion (14) surrounded by a platform (12), wherein it was well known in the art at the time to make the platform and the optic comprise different transmittance characteristics, such that the platform is opaque and prevents transmission of all incident light (paragraph 0026) and the optic is clear  but configured to prevent transmission of light outside the spectrum visible to humans (paragraph 0027, clear but can comprise a chromophore to block uv and or blue light). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to also make the platform of Eggleston opaque and prevents transmission of all incident light while the lens is clear but comprises a chromophore to prevent transmission of light outside the spectrum visible to humans, such that the two have . 
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eggleston et al (US 5800533) in view of Tran (US 20060069432), as applied to claim 3 above, and further in view of Kahook et al (WO 2017079449). 
Regarding claim 7, Eggleston in view of Tran teaches all of the limitations set forth in claim 3, wherein the optic comprises variation in transmittance (Eggleston, C:7, L:20-34; Tran, paragraph 0027) but does not specifically disclose the variation is from a central zone to a peripheral zone, the central zone overlapping a central portion of the inner zone of the platform and the peripheral zone being adjacent to the inner periphery when the optic is coupled with the platform. However, Kahook discloses a multipart IOL comprising a platform and an optic, wherein the optic comprises variation in transmittance from a central zone to a peripheral zone, the central zone overlapping a central portion of the inner zone of the platform and the peripheral zone being adjacent to the inner periphery when the optic is coupled with the platform (paragraph 58, page 20, opaque ring with a center aperture to partially or completely block visible light) in order to allow only focused light into the eye to increase depth of focus. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include an opaque ring on the optic of Eggleston in view of Tran, in order to allow only focused light into the eye to increase depth of focus. 
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston et al (US 5800533), as applied to claim 11 above, and further in view of Rosen et al (20150250583). 
Regarding claim 13, Eggleston discloses all of the limitations set forth in claim 11, further comprising a second optic (C:7, L:20-34; C:8, L:5-6) for upgradability of ocular or lens material to allow for greater optical resolution and purity including the use of prisms to redirect incident light along, but does not specifically disclose the second optic is configured to focus light away from a foveal region of the eye to a peripheral retinal location that is sufficiently sensitive to provide an image to a patient. Rosen et al (hereafter Rosen) teaches it was known in the art at the time of the invention to make intraocular lenses that improve overall vision where there is a local loss of retinal function by focusing light away from a foveal region of the eye to a peripheral retinal location that is sufficiently sensitive to provide an image to a patient (paragraph 0014, 0016, 0018). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a second optic, such as the optic taught by Rosen, compatible with the platform of Eggleston, such that the optic is configured to focus light away from a foveal region of the eye to a peripheral retinal location that is sufficiently sensitive to provide an image to a patient, in order to improve vision where there is no or reduced foveal vision using an intraocular lens and a redirection element having a tailored slope profile. 
Regarding claim 16, Eggleston discloses all of the limitations set forth in claim 11, further comprising a second optic (C:7, L:20-34; C:8, L:5-6) for upgradability of ocular or lens material to allow for greater optical resolution and purity using various lenses or permutations, but does . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eggleston et al (US 5800533), as applied to claim 11 above, and further in view of Kahook et al (WO 2017079449). 
Regarding claim 14, Eggleston discloses all of the limitations set forth in claim 11, further comprising a second optic (C:7, L:20-34; C:8, L:5-6) for upgradability of ocular or lens material to allow for greater optical resolution and purity including using photochromic filters or lenses, but does not specifically disclose a second optic configured to provide a substitute for natural accommodation by providing multifocality, enhanced or adjustable depth of focus. Kahook discloses a multipart IOL comprising a platform and an optic, wherein the optic comprises variation in transmittance from a central zone to a peripheral zone, the central zone overlapping a central portion of the inner zone of the platform and the peripheral zone being adjacent to the inner periphery when the optic is coupled with the platform (paragraph 58, page 20, opaque ring with a center aperture to partially or completely block visible light) in order to allow only focused light into the eye to increase depth of focus. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T DANG/Primary Examiner, Art Unit 3771